Kent, Ch. J.
The replication is'evidently no answer to the plea of the defendant, setting forth,- by specific ttQtes and bounds, a particular close as his freehold. The plaintiff replies only that the close in the declaration is his close, but Says nothing as to the specific close in the plea, which is left totally unanswered. If the plaintiff had averred the dose in the plea to be his, he ought perhaps to have tendered an issue. As, however, we think the plaintiff should have new assigned, *it is unnecessary to decide in what manner his replication should have concluded.
Woods applied for leave to amend on co'sts.
Sanford resisted, as there had been one amendment without costs, and hoped, if it were granted, it would be on payment of those formerly incurred.
Kent, Oh, J. Amend on payment of the costs of this demurrer.'
Judgment for the demurrant, with leave to amend.